Citation Nr: 0841562	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  02-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for substance abuse 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1963 to March 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board videoconference hearing in February 
2005.  

The issue of entitlement to service connection for substance 
abuse claimed as secondary to PTSD was before the Board in 
April 2005 when it was remanded for additional evidentiary 
development.  The issues of entitlement to service connection 
for substance abuse claimed as secondary to PTSD and 
entitlement to TDIU were before the Board in August 2007 when 
they were remanded for additional evidentiary development.  

In March 2008, the veteran raised the issue of entitlement to 
an increased rating for left ear hearing loss.  As this 
matter has not been developed or certified for appeal and is 
not inextricably intertwined with the issues now before the 
Board, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

In November 2007, the RO granted service connection for PTSD 
and assigned a 30 percent disability evaluation effective 
from November 10, 1998.  In June 2008, the veteran expressed 
dissatisfaction with the disability evaluation assigned by 
the RO in November 2007.  The veteran has not been provided 
with a statement of the case pertaining to the claim of 
entitlement to an initial rating in excess of 30 percent for 
PTSD.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Appeals for Veterans Claims indicated 
that where a veteran expresses disagreement in writing with a 
decision by an agency of original jurisdiction and the agency 
of original jurisdiction fails to issue a statement of the 
case, the Board should remand the matter for issuance of a 
statement of the case.  This issue must be remanded for 
issuance of a statement of the case.  

The Board notes the issue of entitlement to TDIU is 
inextricably intertwined with the claim of entitlement to an 
increased rating for PTSD.  The issue must be remanded along 
with the PTSD claim.  

The veteran has claimed entitlement to service connection for 
drug and alcohol abuse he claims is secondary to his service-
connected PTSD.  Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-91, prohibits, effective for 
claims filed as in the instant case after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m), 3.301(d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), however, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  The Federal Circuit also 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  The Federal Circuit stated that 
such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  In addition, 
the Federal Circuit found that 38 U.S.C.A. § 1110 permits a 
veteran to receive compensation for an alcohol-abuse or drug-
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  Compensation 
is precluded in only two situations: (1) for primary alcohol 
abuse disabilities; and (2) for secondary disabilities (such 
as cirrhosis of the liver) that result from primary alcohol 
abuse.  The Federal Circuit defined "primary" as meaning an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.

In the current case there is some evidence of record which 
seems to link substance abuse to the veteran's service-
connected PTSD.  

In June 1995, a private psychologist wrote that the veteran 
was suffering from severe and chronic PTSD that was 
consistent with being sexually assaulted.  The author noted 
the veteran displayed the typical pattern of sexual 
obsession, with performance problems with women and patterns 
of alcohol and drug abuse that usually follow such problems.  
This appears to indicate there might some link between 
substance abuse and PTSD but the wording is far from clear.  

In February 2005, the veteran testified before the 
undersigned that he did not use any drugs or alcohol prior to 
active duty service.  His drinking started after the incident 
where he was raped during active duty.  He opined that his 
substance abuse was due to his PTSD.  

The report of an October 2007 VA examination includes the 
language that the veteran developed problems with drugs and 
alcohol following military service.  It was noted that there 
was only limited information regarding the abuse of the 
substances.  The examiner found that the post-service 
records, based on the veteran's own reports, reveal drug 
abuse for about 20 years after service "and are compatible 
with the veteran's PTSD. . ." but do not provide definitive 
evidence for it.  The author noted that abuse of alcohol 
continued to be a problem for the veteran but he had not been 
using cocaine anymore.  This evidence also seems to provide 
some evidence of a link between substance abuse and PTSD but, 
again, the language is less than clear.  

Other evidence of record, however, indicates that the veteran 
does not currently experience drug or alcohol abuse.  No 
opinion has been requested or obtained which attempts to 
determine if the veteran currently experiences substance 
abuse which is secondary to his service-connected PTSD.  The 
Board finds this question requires an opinion from a health 
care professional.  

A June 2008 VA clinical record includes the annotation that 
the veteran was receiving individual therapy from a private 
provider for his PTSD.  No records of this treatment have 
been requested or associated with the claims file.  As the 
issues on appeal are being remanded, the Board finds attempts 
should be made to obtain this evidence.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for PTSD since 2007.  After 
securing any necessary releases, the RO 
should obtain these records.  

2.  Arrange for the veteran to be 
afforded a pertinent examination by a 
suitably qualified health care 
professional.  The claims file should be 
made available for review and the 
examination report should reflect that a 
review of pertinent evidence therein was 
accomplished.  The examiner must 
determine if the veteran currently 
experiences a substance abuse disorder or 
disorders.  If the examiner determines 
that the veteran does currently 
experience a substance abuse disorder or 
disorders, he/she should offer an opinion 
as to the etiology for any indicated 
alcohol or drug abuse including whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any alcohol or drug abuse is 
proximately due to or has been 
chronically worsened by the veteran's 
service-connected PTSD.  If it cannot be 
determined whether the veteran currently 
experiences substance abuse that is 
related to his service-connected PTSD 
based on clear medical evidence without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so.

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, and afforded an 
opportunity to respond, before the case 
is returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

